DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2020 has been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Guen (US 2021/0004661 A1) in view of Wang et al. (US 11,367,142 B1), and in further view of Sanfilippo et al. (US 2018/0175790 A1).
Consider claims 1 and 13, Le Guen shows and discloses a device {a method} comprising: at least one processor configured to: determine, based on a sky image of a portion of sky over a power distribution network (method for estimating at least one energy production indicator of a solar energy production system of the photovoltaic cell type, comprising: reception of at least one image obtained from a wide-angle image capture device (100), the obtained image being a hemispherical image of the sky, [paragraph 16, claim 1, claim 14]), using a convolutional neural network (CNN), an estimated global horizontal irradiance (GHI) value (the estimation device 102 receives an image obtained from the wide-angle image capture device; the image obtained is processed by the convolutional neural network in order to obtain the energy production indicator; the indicator may be global horizontal irradiance or GHI; [paragraphs 76, 77, 80, 123-126]).
However, Le Guen fails to explicitly disclose using a convolutional neural network (CNN)-based image regression model.
In a similar field of endeavor, Wang et al. show and disclose using a convolutional neural network (CNN)-based image regression model (the regression model may comprise a convolutional neural network (CNN) [col. 18 lines 60-64]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use a regression model that comprises a convolutional neural network as taught by Wang et al. in the method of Le Guen, in order to forecast or estimate a metric from data such as images.
However, Le Guen, as modified by Wang et al., fails to explicitly disclose cause at least one device in the power distribution network to modify operation based on the estimated GHI value.
In the same field of endeavor, Sanfilippo et al. show and disclose cause at least one device in the power distribution network to modify operation based on the estimated GHI value (measuring solar irradiance parameters with sensors for a defined geographical region over predetermined time intervals to form a data set; predicting solar-based power system demands and generating capacities based upon the future forecast predictions; making adjustments in the solar-based power system demands and stored energy in order to maintain a substantially constant voltage supply for the geographic region; measuring solar irradiance parameters comprises measuring, global horizontal irradiance (GHI) [paragraphs 7, 8, 31, 32, 49, claim 2]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use adjust a power system based on measure GHI as taught by Sanfilippo et al. in the method of Le Guen, as modified by Wang et al., in order to forecast or predict resources for solar based power systems.
Consider claim 7, the combination of Le Guen and Wang et al., as modified by Sanfilippo et al., shows and discloses the claimed invention as applied to claim 1 above, and in addition, Le Guen further discloses a sky imaging device configured to capture the sky image (reception of at least one image obtained from a wide-angle image capture device (100), the obtained image being a hemispherical image of the sky [claim 1]).
Consider claim 8, the combination of Le Guen and Wang et al., as modified by Sanfilippo et al., shows and discloses the claimed invention as applied to claim 1 above, and in addition, Le Guen further discloses wherein causing the at least one device to modify operation based on the estimated GHI value comprises outputting the estimated GHI value (The estimation device 102 further comprises an input interface 801 intended for receiving the images from the prediction device 101 or from the wide-angle image capture device 100, and an output interface 805 capable of providing the solar energy production indicator as output [paragraphs 77, 80, 154]).
Consider claim 20, the combination of Le Guen and Wang et al., as modified by Sanfilippo et al., shows and discloses the claimed invention as applied to claim 13 above, and in addition, Le Guen further discloses generating, by the computing device, based on a plurality of sky images of the portion of sky and a respective plurality of GHI values, the CNN (a series of images is captured; in parallel with the capture of the images, measurements of the solar energy production indicator (or indicators) to be evaluated are carried out; each measurement corresponds temporally to the capture of one of the images; the parameters of the convolutional neural network are determined by learning from the data acquired, and in order to determine one or more solar energy production indicators; Once the learning phase is complete, the convolutional neural network whose parameters have been determined can be used to determine the solar energy production indicator [paragraphs 120-122]).
However, Le Guen fails to explicitly disclose the CNN-based image regression model.
In a similar field of endeavor, Wang et al. show and disclose the CNN-based image regression model (the regression model may comprise a convolutional neural network (CNN) [col. 18 lines 60-64]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use a regression model that comprises a convolutional neural network as taught by Wang et al. in the method of Le Guen, in order to forecast or estimate a metric from data such as images.





Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Le Guen (US 2021/0004661 A1) and Wang et al. (US 11,367,142 B1), in view of Sanfilippo et al. (US 2018/0175790 A1), and in further view of Schulz-Trieglaff et al. (US 2019/0220704 A1).
Consider claims 2 and 14, and as applied to claims 1 and 13 above, respectively, the combination of Le Guen and Wang et al., as modified by Sanfilippo et al., shows and discloses the claimed invention except wherein the CNN-based image regression model comprises five convolutional blocks and a flattening/densifying block.
In a similar field of endeavor, Schulz-Trieglaff et al. show and disclose wherein the CNN-based image regression model comprises five convolutional blocks and a flattening/densifying block (convolutional neural network can also include one or more fully-connected layers; In some embodiments, five convolutional layers; the output of the last convolution layer of the convolutional neural network is flattened by a flattening layer of the convolutional neural network [paragraphs 69, 169, 246]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to structure a convolution neural network that contributes to fast training as taught by Schulz-Trieglaff et al., in the method of Le Guen and Wang et al., as modified by Sanfilippo et al., in order to a convolution neural network that can be trained in image recognition.
Consider claims 3 and 15, and as applied to claims 1 and 13 above, respectively, the combination of Le Guen and Wang et al., as modified by Sanfilippo et al., shows and discloses the claimed invention except wherein each of the five convolutional blocks is configured to perform a respective convolution, a respective batch normalization, respective operation by a rectified linear unit (ReLU), and a respective max pooling.
In a similar field of endeavor, Schulz-Trieglaff et al. show and disclose wherein each of the five convolutional blocks is configured to perform a respective convolution, a respective batch normalization, respective operation by a rectified linear unit (ReLU), and a respective max pooling (the convolutional neural network of the variant classifier can include activation functions (e.g., non-linear transformation functions like rectifying linear unit (ReLU), batch normalization layers, regularization layers, pooling layers (e.g., max or average pooling) [paragraph 194]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to structure a convolution neural network for classification as taught by Schulz-Trieglaff et al., in the method of Le Guen and Wang et al., as modified by Sanfilippo et al., in order to a convolution neural network that can be trained in image recognition.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Le Guen (US 2021/0004661 A1) and Wang et al. (US 11,367,142 B1), in view of Sanfilippo et al. (US 2018/0175790 A1), and in further view of Hummel (US 2011/0276269 A1).
Consider claim 19, and as applied to claim 13 above, the combination of Le Guen and Wang et al., as modified by Sanfilippo et al., shows and discloses the claimed invention except wherein causing the at least one device to modify operation based on the estimated GHI value comprises transmitting the estimated GHI value to a distribution network management system.
In the same field of endeavor, Hummel shows and discloses wherein causing the at least one device to modify operation based on the estimated GHI value comprises transmitting the estimated GHI value to a distribution network management system (A solar power forecasting system can provide forecasts of solar power output by photovoltaic plants over multiple time frame; mitigation operations can include directing an energy management system to shed noncritical loads and/or ramping down the power produced by the photovoltaic plants at a rate that is acceptable to the utility to which the photovoltaic plants provide power; energy management system; a method of forecasting power output of a photovoltaic plant having a photovoltaic array includes receiving meteorological data, based upon satellite data and includes a prediction of global horizontal irradiance  [abstract, paragraphs 15, 19, 30]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide an energy management system that mitigates operations based on GHI data as taught by Hummel in the method of Le Guen and Wang et al., as modified by Sanfilippo et al., in order to forecast or predict solar power output.




Allowable Subject Matter
Claims 9-12 are allowed.
Claims 4-6 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoff (US 10,409,925 B1) shows and discloses global horizontal irradiance of a photovoltaic power generation plant over a forecast period is obtained. Simulated plane-of-array irradiance at the plant's location is generated from the global horizontal irradiance and the plant's photovoltaic array configuration as a series of simulated observations over the forecast period. An irradiance adjustment function is evaluated. Both measured irradiance and simulated irradiance are obtained. Global horizontal irradiance clear sky indexes, including normalized quantifications of sky clearness over the plant's location, is set. The measured irradiance and the simulated irradiance are correlated by respective times of measured and simulated observation over the forecast period. The correlated measured irradiance and the simulated irradiance are binned along a continuum of the global horizontal irradiance clear sky indexes. A ratio of the measured irradiance to the simulated irradiance at each global horizontal irradiance clear sky index is evaluated. The simulated plane-of-array irradiance at each simulated observation is adjusted by a value of the irradiance adjustment function that corresponds to the global horizontal irradiance clear sky index corresponding to the global horizontal irradiance used in generating the simulated plane-of-array irradiance at the simulated observation, reading on the claimed “determine, based on a sky image of a portion of sky over a power distribution network, an estimated global horizontal irradiance (GHI) value; and cause at least one device in the power distribution network to modify operation based on the estimated GHI value,” (see col. 3 lines 25-50).
Siddiqui et al. (US 2020/0011731 A1) show and disclose calculating the diffuse and direct irradiance obtained for each sector using a machine learning algorithm, and adjusting one or more photovoltaic modules (such as solar panels) and/or configurable add-ons to the sectors producing a higher amount of diffuse solar irradiance based on the output obtained from the machine learning algorithm; solar irradiance components include diffuse horizontal irradiance (DHI), direct normal irradiance (DNI), and global horizontal irradiance (GHI), reading on the claimed “determine an estimated global horizontal irradiance (GHI) value; and cause at least one device in the power distribution network to modify operation based on the estimated GHI value,” (see paragraphs 17 and 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641